This case comes up on a motion for new trial by the plaintiff. The only witnesses were the plaintiff and defendant. The testimony was squarely conflicting. It was for the jury to settle the conflict. They did it in favor of the defendant. Whatever might be the opinion of the court upon the evidence, they cannot intervene unless it appears that the verdict is inherently wrong or so evidently influenced by bias, prejudice or misunderstanding as to work a wrong. This is not a case where we can interfere. Motion overruled. Shaw & Thornton, for plaintiff. W. S. Lewin, for defendant.